Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s amendment filed 4/21/2021, the rejection of claims 1-7, 9, 15-18, and 20 under 35 U.S.C. §112(a) is withdrawn.
In response to Applicant’s amendment filed 4/21/2021, the rejection of claims 7 and 18 under 35 U.S.C. §112(b) is withdrawn.
3.	In response to Applicant’s amendment filed 4/21/2021, the objection to drawings under 37 CFR 1.83(a) is withdrawn.
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive for the following reasons: 
Applicant alleges, “However, the cited portions of Chartsias do not teach or suggest segmenting anatomical structures from the synthetic MR slice, let alone results of the segmentation of the anatomical structures from the synthetic MR slice representing a segmentation of the anatomical structures in the CT slice [,]” (page 11, paragraphs. 2-3). The Examiner disagrees. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, Chartsias discloses to segment the images, and train a neural network with an architecture similar to the U-Net. The architecture have been shown to achieve state of the art results in various segmentation tasks including cardiac (anatomical structure) (par. 4.1 and 4.2). On paragraph 4.4, Chartsias discloses to evaluate the quality of the synthetic data we train the segmentation network on 10 synthetic volumes. We then test the final model (in testing, the final model is the trained model) on 5 nd domain images of cardiac structure) to evaluate the quality of the segmented synthetic data (2nd domain segmented cardiac data from synthetic cardiac MR), the synthetic cardiac MR data (2nd domain anatomical structures) is generated from cardiac CT data (first domain cardiac data) (see Abstract and Fig. 2). It is clear that Chartsias train a segmentation U-net and use the trained U-net to test the cycle GAN for segmenting synthetic cardiac MR images (2nd domain anatomical structures from a synthetic image), the MR image is generated from a CT image of the patient. However, the segmentation network (U-Net) used by Chartsias’s Cycle GAN is not a dense image-to-image network. 
Yang discloses an Adversarial Image-to-image network (DI2IN) to segment liver images (anatomical structure) (see the title and Abstract). The liver images are 3D medical images, e.g. CT or MR images (see the introduction). The Image-to-image network (DI2IN) segments the liver and generate probability maps of predictive synthesized labels (par. 1 and Fig. 1). 
The deep image-to-image network (DI2IN) achieves a higher segmentation accuracy and computing efficiency (Abstract, Section 1, last two lines).       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chartsias, A et al., "Adversarial Image Synthesis for Unpaired Multi-Modal Cardiac Data", International Workshop on Simulation and Synthesis in medical imaging, Spriner, Cham, 2017 and Yang, D et al., "Automatic Liver Segmentation Using Adversarial Image-to-Image Network", arXiv: 1707.08037v 1, 25 Jul 2017. The grounds for rejection stated in paragraph 13 of the Office Action mailed 03/17/2021 are incorporated by reference herein.
As claim 1, Chartsias discloses a method for medical image segmentation, comprising: receiving a medical image of a patient in a first domain, the medical image comprising one or more anatomical structures [We demonstrate the application of this approach in synthesising cardiac (anatomical structures) MR (medical image in second domain or modality) images from CT (medical image in first domain or modality) images, using a dataset of CT (first domain) images coming from different patients (unpaired data) (Abstract, Fig. 2)];
generating a synthesized image in a second domain from the medical image of the patient in the first domain using a generator of a task driven generative adversarial network [CT (1st domain) image) and masks (labels) of the structures in the image are input into a generator of a CycleGAN (Generative Adversarial) network and a synthesized MR (2nd domain) image and synthesis mask are generated (Fig. 2, par. 3.2 and par. 3.3)]; and
segmenting the one or more anatomical structures from the synthesized image in the second domain wherein results of the segmenting of the one or more anatomical structures from the synthesized image in the second domain represent a segmentation of the one or more anatomical structures in the medical image of the patient in the first domain [segmenting the heart structures (anatomical structures) from the synthesized MR (2nd domain) image and produce segmentation masks (par. 4.1). The synthetic MR (2nd domain) image, whilst appearing realistic, must also retain relevant information from the CT (1st domain image). This encourages the synthetic MR (2nd 
Chartsias uses a trained U-Net to segment the synthesized MR (2nd domain) image. The architecture have been shown to achieve state of the art results in various segmentation tasks including cardiac (anatomical structure) (par. 4.1 and 4.2). To evaluate the quality of the synthetic data we train the segmentation network on 10 synthetic volumes. We then test the final model (in testing, the final model is the trained model) on 5 real MR volumes (2nd domain images of cardiac structure) to evaluate the quality of the segmented synthetic data (2nd domain segmented cardiac data from synthetic cardiac MR) (paragraph 4.4) The synthetic cardiac MR data (2nd domain anatomical structures) is generated from cardiac CT data (first domain cardiac data of the patient) (see Abstract and Fig. 2). Chartsias does not use a dense image-to-image network of the task driven generative adversarial network.
Yang discloses accurate liver segmentation from three dimensional (3D) medical images, e.g. computed tomography (CT) or magnetic resonance imaging (MRI) is essential in many clinical applications. In this paper, we propose an automatic and efficient algorithm to segment liver from 3D CT volumes. A deep image-to-image network (DI2IN) is first deployed to generate the liver segmentation, employing a convolutional encoder-decoder architecture combined with multi-level feature concatenation and deep supervision. Then an adversarial network is utilized during training process to discriminate the output of DI2IN from ground truth, which further boosts the performance of DI2IN (Abstract, Fig. 1, section 1, Fig. 2, section 2). The Image-to-image network (DI2IN) segments the liver and generate probability maps of predictive synthesized labels (par. 1 and Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Yang to modify the method of Chartsias by using a dense image-to-image network (DI2IN) instead of a U-Net to segment the synthesized image 
Claim 15, is a computer readable medium analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 15. Yang further discloses a computing memory (section 3).
As to claim 3, Yang further discloses, determining the predicted segmentation labels of the synthesized training image in the second domain using the trained dense image-to-image network [Figs 1 and 2 show the trained DI2IN output the predicted segmentation labels of the synthesized CT generated by the DI2IN generator (par. 1 and par. 2). However, this is applicable to any medical image such as an MR image in a second domain].
As to claim 7, Yang further discloses, wherein the trained dense image-to-image network is trained to segment the one or more anatomical structures from the synthesized image in the second domain is trained using labeled training images in the second domain, without training images in the first domain [Figs 1 and 2 show the generator of the DI2IN segments the generated synthesized CT image in a first domain and outputs the predicted labels using an annotated CT image ( CT image in the first domain and its ground truth labels of the CT) with using any images in another domain. However, this is applicable to any medical image such as an MR image in a second domain].
As to claim, 18 refer to claim 7 rejection.
As to claims 2, 6, 9, 16, 17 and 20 refer to claim 2, 6, 9, 16, 17 and 20 grounds for rejection stated in paragraph 13 of the Office Action mailed 03/17/2021 are incorporated by reference herein.
Allowable Subject Matter
Claims 10-14 are allowed, reasons for allowance have been stated in the Office Action mailed 03/17/2021 and will not be repeated.
 Claims 4-5, would be allowable if amended to overcome the above rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SAMIR A AHMED/              Primary Examiner, Art Unit 2665